Case 2:18-cv-01830-MWF-JPR Document 104 Filed 04/22/19 Page 1 of 3 Page ID #:3609




  1   Marc J. Randazza, CA Bar No. 269535
      Alex J. Shepard, CA Bar No. 295058
  2   RANDAZZA LEGAL GROUP, PLLC
  3   2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
  4   Telephone: 702-420-2001
  5   ecf@randazza.com
  6
      Attorneys for Defendants,
  7   Infowars, LLC and Free Speech Systems, LLC
  8
  9                   IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      MATT FURIE,                                  Case No. 2:18-cv-01830-MWF-JPR
 12
 13                 Plaintiff,                     NOTICE OF ERRATA
 14          vs.
 15
      INFOWARS, LLC; FREE SPEECH
 16   SYSTEMS, LLC,
 17
                    Defendants.
 18
 19         PLEASE TAKE NOTICE that Defendants hereby file this Notice of Errata

 20   to Defendants’ Application to File Unredacted Version of Exhibit 1 To Defendants’

 21   Reply in Support of Motion for Summary Judgment Under Seal. Exhibit 1 was

 22   inadvertently not attached to the document at the time of filling. Exhibit 1 is hereby

 23   attached.

 24
 25
 26
 27
 28                                             -1-
                                          Notice of Errata
                                      2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 104 Filed 04/22/19 Page 2 of 3 Page ID #:3610




  1        Dated: April 22, 2019.          Respectfully submitted,
  2
                                           RANDAZZA LEGAL GROUP, PLLC
  3                                        /s/ Alex J. Shepard
                                           Alex J. Shepard, CA Bar No. 295058
  4
                                           Marc J. Randazza, CA Bar No. 269535
  5                                        2764 Lake Sahara Drive, Suite 109
                                           Las Vegas, NV 89117
  6
  7                                        Attorneys for Defendants,
                                           Infowars, LLC and
  8                                        Free Speech Systems, LLC
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                           -2-
                                        Notice of Errata
                                    2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 104 Filed 04/22/19 Page 3 of 3 Page ID #:3611




  1                                                    Case No. 2:18-cv-01830-MWF-JPR
  2                            CERTIFICATE OF SERVICE
  3         I HEREBY CERTIFY that on April 22, 2019, I electronically filed the foregoing
  4   document with the Clerk of the Court using CM/ECF. I further certify that a true and
  5   correct copy of the foregoing document is being served via transmission of Notice of
  6   Electronic Filing generated by CM/ECF.
  7                                         Respectfully submitted,
  8
                                            /s/ Alex J. Shepard
  9                                         Alex J. Shepard
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                            -3-
                                         Notice of Errata
                                     2:18-cv-01830-MWF-JPR
